COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judges Frank and Petty
Argued at Richmond, Virginia


SHIRLEY ANNE NEWMAN
                                                              MEMORANDUM OPINION * BY
v.      Record No. 1774-07-4                              CHIEF JUDGE WALTER S. FELTON, JR.
                                                                   AUGUST 11, 2009
COMMONWEALTH OF VIRGINIA


                       FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                  Gaylord L. Finch, Jr., Judge

                  Alan J. Cilman for appellant.

                  Susan M. Harris, Assistant Attorney General (Robert F. McDonnell,
                  Attorney General, on brief), for appellee.


        Shirley Anne Newman (“appellant”) was convicted of driving under the influence of alcohol

(DUI) in violation of Code § 18.2-266. We initially address five of appellant’s “questions

presented,” none of which invoke assertions of error on the part of the trial court.

        The Court of Appeals considers only trial court error appearing in the record. See Code

§ 17.1-412 (“A judgment, order, conviction, or decree of a circuit court . . . may be affirmed, or it

may be reversed, modified, or set aside by the Court of Appeals for errors appearing in the record.”

(emphasis added)); see also Brown v. Commonwealth, 8 Va. App. 126, 131, 380 S.E.2d 8, 10

(1989) (“our function is to review the rulings of the trial court”). We will not address a question

presented on appeal that does not identify with specificity an alleged error on the part of the trial

court, to which a timely objection was made. See Rules 5A:12(c) (“The provisions of

Rule 5A:18 shall apply to limit those questions which the Court of Appeals will rule upon on


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
appeal.”); 5A:20 (“The opening brief of appellant shall contain: . . . (c) [a] statement of the

questions presented with a clear and exact reference to the page(s) of the transcript, written

statement, record, or appendix where each question was preserved in the trial court.”).

       Because appellant’s “questions presented,” enumerated 1 through 5 in her opening brief and

listed immediately below, fail to allege any trial court error, we will not consider them on appeal.

See Rules 5A:12(c), 5A:20:

               1. Does the manufacturer of the equipment used to test breath in
               driving under the influence cases have the right to ignore properly
               issued and properly served orders of the Commonwealth’s courts?

               2. Does this Court’s decision in Ellis v. Commonwealth, 14 Va.
18, 414 S.E.2d 615, which allows defendants to challenge
               Commonwealth test results in drug cases, apply to defendants in
               driving under the influence cases?

               3. May the Commonwealth contract away a defendant’s rights
               under the Fifth and Sixth Amendments to the Constitution of the
               United States and Article I, Section 8 of the Constitution of
               Virginia by purchasing equipment, which will be used to provide
               evidence in criminal cases, from a company that refuses to honor
               court orders?

               4. Is it a violation of the Establishment Clause of the First
               Amendment to the Constitution of the United States when the
               manufacturer of the equipment used to test breath in driving under
               the influence cases refuses to divulge to any state or Federal
               agency, to any court, to any defendant, to any prosecutor or to any
               trier of fact the information programmed into the equipment and
               which controls the operation of and the results obtained from the
               equipment[?] Is it a further violation of law that the
               Commonwealth requires the courts, the prosecution, the defense
               and the triers of fact to take on faith alone that the information
               programmed into these machines is correct? 1

               5. Does the failure of the Commonwealth to obtain, to inspect, to
               test and to certify the information programmed into the breath
       1
          At oral argument, appellant’s counsel informed the Court that appellant’s “question
presented” concerning the Establishment Clause of the First Amendment to the United States
Constitution was “satirical” in nature. Rule 3.1 of the Rules of Professional Conduct states, “A
lawyer shall not bring or defend a proceeding, or assert or controvert an issue therein, unless
there is a basis for doing so that is not frivolous, which includes a good faith argument for an
extension, modification or reversal of existing law.”
                                                  -2-
               testing equipment in driving under the influence cases, which
               information controls the operation of the equipment and the results
               obtained there from, violate the duties imposed on the
               Commonwealth to assure accuracy of such equipment under Code
               of Virginia, 1950, as amended, § 18.2-268.9 and reliability of such
               equipment under 6 VAC40-20-80?

                                           I. Background

       “Where the sufficiency of the evidence is challenged after conviction, it is our duty to

consider it in the light most favorable to the Commonwealth and give it all reasonable inferences

fairly deducible therefrom.” Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d
534, 537 (1975). We must “examine the evidence that tends to support the conviction[] and to

permit the conviction[] to stand unless [it is] plainly wrong or without evidentiary support.”

Commonwealth v. Jenkins, 255 Va. 516, 520, 499 S.E.2d 263, 265 (1998) (citing Code

§ 8.01-680).

       So viewed, the evidence proved that on July 22, 2006, at approximately 10:15 p.m., a car

driven by appellant struck the rear of a car stopped at a traffic light on Route 236 in Fairfax

County. The collision forced that car to strike the car in front of it, driven by Terrence Brown.

At trial, Brown stated that he had been stopped at the red light for approximately thirty seconds

when he heard squealing tires immediately prior to the collision behind him. He stated that

appellant got out of her car “after a while,” and would not talk with him, except to repeatedly say

“What happened? What happened?” Brown described appellant as “walking around in sort of a

random path” until police arrived shortly after the collision.

       At approximately 10:20 p.m., Fairfax County police officer Paul Pickett, a police officer

with 19 years of experience, arrived at the scene. He “noticed that [appellant] was unstable on

her feet,” and he “smell[ed] a moderate to strong odor of alcoholic beverage coming from her

person.” Pickett testified that appellant “had slurred speech, glassy eyes, and dilated pupils.”



                                                -3-
        Appellant informed Officer Pickett that she had consumed “[a] couple of glasses of

wine . . . [a]bout an hour” before the collision. After appellant failed a series of field sobriety

tests, Pickett took her to the Alcohol Testing Unit (ATU) at the Fairfax County Adult Detention

Center for administration of a breathalyzer test to determine the level of alcohol in her system.

        At the ATU, another officer, Sergeant Munday, observed appellant for the twenty-minute

time period required by Department of Forensic Science (DFS) breath test procedures. He then

attempted to test appellant’s breath using Intoxilyzer 5000 machine number 2253, but was unable

to obtain a breath test result.

        Kristina Berghoffer, a breath test technician, immediately moved appellant to a different

Intoxilyzer 5000, number 1538, and completed her breath test, showing appellant’s blood alcohol

content (BAC) to be .27 gram per 210 liters of breath (.27). At trial, over appellant’s objection

that Berghoffer failed to observe her for the required twenty-minute period, the trial court

admitted the certificate of blood alcohol analysis from the second Intoxilyzer, number 1538.

        At the conclusion of the Commonwealth’s case-in-chief, the trial court denied appellant’s

motion to strike the Commonwealth’s evidence.

        Appellant testified that she had two glasses of white wine at a party about an hour before

the collision. She told the trial court that the collision occurred because she was distracted by a

tow truck that “came down the other side [of the road] towards [her] with lights flashing and a

car damaged.” She testified that her steering column airbag deployed during the collision and hit

her.

        Appellant testified that on the day of her arrest, prior to the collision, she was “spackling

and painting in [her] home” for “[m]ost of the day” in a poorly ventilated area and without a

protective mask. She also stated that she used GOJO, a cleaning product, to remove the

oil-based paint from her skin.

                                                 -4-
       Appellant presented expert testimony that she argued would establish that chemicals

contained in the spackle, paint, and GOJO cleaner, as well as substances present in her airbag

system, were present in her breath sample when she took the breath test, elevating the BAC

result produced by that test.

       After all the evidence had been presented, the trial court denied appellant’s renewed

motion to strike the Commonwealth’s evidence. In finding appellant guilty of DUI, the trial

court recited the evidence presented, “irrespective of any blood alcohol result,” including

appellant’s driving behavior in striking a car stopped at a red light, her statements and behavior

immediately following the collision, and Officer Pickett’s testimony that appellant was

“unsteady on her feet,” had the smell of “alcohol about her breath and person,” had “glassy eyes”

and “dilated pupils,” and performed poorly on the field sobriety tests. The trial court also found

that appellant’s BAC was .27.

                                             II. Analysis

       On appeal, appellant contends the trial court erred by denying her motion for a mistrial and

motion to dismiss the charge.

       She asserts the Commonwealth failed to disclose exculpatory evidence relevant to the

administration of her breath test following her arrest. She also asserts the trial court erred in

admitting the breath test certificate of analysis into evidence, arguing that Berghoffer failed to

observe her for the required twenty-minute period prior to the test and that the Intoxilyzer 5000

is not scientifically reliable. She asserts the trial court also erred in finding her BAC was .27,

arguing that it arbitrarily rejected uncontradicted evidence that chemicals to which she was

exposed on the day of her arrest, while painting and cleaning paint from her skin, as well as

chemicals released when her airbag deployed, contaminated the breath sample analyzed by the

Intoxilyzer. She also argues that the trial court erred by arbitrarily accepting the certificate of

                                                 -5-
analysis from the second Intoxilyzer after the test conducted on the first Intoxilyzer failed to

produce a BAC test result. Finally, she contends the .27 BAC test result was “inherently

unreasonable” in light of testimony concerning “her bearing and demeanor and her control of her

faculties” on the night of her arrest.

                                         A. Exculpatory Evidence

        Appellant initially contends the trial court erred by not dismissing the DUI charge,

arguing the Commonwealth failed to disclose prior to trial that she was tested on two different

Intoxilyzers and to provide her with testing logs and repair records for each Intoxilyzer,

information she argues was exculpatory. 2

        “The Commonwealth is required to provide a defendant exculpatory evidence . . . .

However, a defendant does not have a general constitutional right to discovery in a criminal

case.” Goins v. Commonwealth, 251 Va. 442, 456, 470 S.E.2d 114, 124 (1996) (citing Brady v.

Maryland, 373 U.S. 83, 87 (1963)).

                So long as exculpatory evidence is obtained in time that it can be
                used effectively by the defendant, and there is no showing that an
                accused has been prejudiced, there is no due process violation.
                Read v. Virginia State Bar, 233 Va. 560, 564, 357 S.E.2d 544,
                546-47 (1987). It is the defendant’s ability to utilize the evidence
                at trial, and not the timing of the disclosure, that is determinative of
                prejudice.

Moreno v. Commonwealth, 10 Va. App. 408, 417, 392 S.E.2d 836, 842 (1990).

        On the first day of appellant’s trial, April 19, 2007, during the Commonwealth’s

case-in-chief, Officer Pickett testified that two different Intoxilyzers were used to test appellant.

When appellant’s counsel heard that testimony, he informed the trial court that Pickett’s

testimony was the first notice he had received that appellant was tested using two different


        2
         The record is silent as to why appellant was unable to recall that she was tested on two
separate Intoxilyzers, or being moved from one Intoxilyzer to another.

                                                  -6-
Intoxilyzers. He argued that the information that Intoxilyzer number 2253 was unable to

produce a BAC result was exculpatory evidence and that the Commonwealth was required to

provide him with the testing logs and repair records for both Intoxilyzers during pretrial

discovery. The trial court ordered the trial continued to May 3, 2007 to “alleviat[e] [appellant’s

counsel’s] concerns about the surprise of this second machine.” It directed the Commonwealth

to provide appellant with the repair records and testing logs for both Intoxilyzers used to test

appellant.

       Appellant’s trial concluded on July 23, 2007. 3 At the July 23 hearing, the trial court

admitted testing logs and repair records for both Intoxilyzer 2253 and Intoxilyzer 1538, which

appellant introduced during her cross-examination of Robyn Thompson, a DFS Intoxilyzer 5000

instructor called as a rebuttal witness for the Commonwealth.

       Assuming without deciding the repair records and testing logs for Intoxilyzer 2253 and

Intoxilyzer 1538 were exculpatory evidence, we conclude there was no Brady violation, because

appellant was “ab[le] to utilize th[at] evidence at trial.” See Moreno, 10 Va. App. at 417, 392

S.E.2d at 842.

       Appellant also contends on appeal that “[s]ubsequent to the trial, [she] discovered that

other exculpatory evidence had been concealed.” 4 She appended documents to the end of her

opening brief, documents not contained in the record, as evidence of this claim.

       “[I]n an appellate proceeding this court sits to review and to correct errors of lower

courts; [] in exercising such jurisdiction we are limited to the record of the proceedings which


       3
        On May 3, 2007, appellant’s trial was continued a second time for reasons unrelated to
her argument regarding exculpatory evidence.
       4
          Attached to appellant’s opening brief were copies of documents submitted by DFS to
the General Assembly requesting funds for statewide replacement of the Intoxilyzer 5000
machines due to their age, deterioration, and frequent repairs, calling into question their
reliability. Those documents were not presented to the trial court.
                                                -7-
occurred in the lower court and certified to us, and [] extrinsic evidence may not be received by

this court to contradict or supplement the record.” See Rountree v. Rountree, 200 Va. 57, 63,

104 S.E.2d 42, 47-48 (1958). Accordingly, we will not consider appellant’s arguments that are

based on extrinsic evidence not included in the trial court record on appeal.

                                     B. Certificate of Analysis

                                                  i.

       Appellant contends the trial court erred in admitting the breath test certificate of analysis,

asserting the Intoxilyzer 5000 “does not meet established scientific standards . . . as described in

Daubert v. Merrell [Dow] Pharmaceuticals, Inc., 509 U.S. 579 (1993) and Kumho Tire [Co.] v.

Carmichael, 526 U.S. 137 (1999).” 5 Appellant did not preserve this argument for appeal.

Although appellant raised this issue at trial, the trial court informed her that it would reserve

judgment on the issue, and never ruled on it. Because appellant did not obtain a ruling from the

trial court on this issue, “there is no ruling for us to review” on appeal. See Fisher v.

Commonwealth, 16 Va. App. 447, 454, 431 S.E.2d 886, 890 (1993).

                                                       ii.

       Appellant also argues that Berghoffer, the Intoxilyzer 5000 operator who administered

the second breath test, failed to observe her for the required twenty-minute period prior to

collecting her breath specimen.

       Code § 18.2-268.9 provides that, “[t]o be capable of being considered valid as evidence

in a prosecution under § 18.2-266 . . . , chemical analysis of a person’s breath shall be

performed . . . in accordance with methods approved by the [DFS].” Among the breath test

procedures approved by the DFS is the requirement that “[t]he person to be tested shall be


       5
          We note that no Virginia appellate court has adopted the standard for determining the
scientific reliability of scientific evidence used by the federal courts as expressed in either
Daubert or Kumho Tire. See John v. Im, 263 Va. 315, 322, 559 S.E.2d 694, 697-98 (2002).
                                                  -8-
observed for at least 20 minutes prior to collection of the breath specimen . . . . ” 6 VAC

40-20-110; see Pearson v. Commonwealth, 43 Va. App. 317, 324-25, 597 S.E.2d 269, 272

(2004).

          Here, the evidence established that the breath test was administered in compliance with

the twenty-minute observation period required by Code § 18.2-268.9. The attestation clause that

was part of the certificate of analysis admitted into evidence stated that appellant’s breath test

“was conducted in accordance with [DFS] specifications,” one of which provides for the

twenty-minute period of observation. Additionally, the testimony of Berghoffer, who

administered the breath test, established that Sergeant Munday observed appellant for the

required twenty minutes prior to the attempted test on the first Intoxilyzer before she was

immediately moved to the second Intoxilyzer only a few feet away. Accordingly, we conclude

the trial court did not err by admitting the certificate of analysis into evidence.

                                      C. Breath Test Interferants 6

          Appellant argues the trial court erred in finding her BAC was .27, arguing it “arbitrarily

reject[ed]” evidence that interferants contaminated her breath sample. From our review of the

record on appeal, we cannot conclude that the trial court “arbitrarily reject[ed]” appellant’s

evidence.

          “The admissibility of evidence is within the broad discretion of the trial court, and a

ruling will not be disturbed on appeal in the absence of an abuse of discretion.” Blain v.

Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842 (1988). “[I]t is the province of the

[trier of fact], rather than an appellate court, to weigh the facts and to judge the credibility of the


          6
         Evidence at trial established that an “interferant” is a chemical that absorbs light at the
same wavelengths light is absorbed by ethanol, thereby having the potential to cause the
Intoxilyzer to report a higher quantity of ethanol in a suspect’s breath sample than the sample
actually contains, producing an artificially high BAC result.

                                                  -9-
various lay and expert witnesses.” Commonwealth v. Presley, 256 Va. 465, 470, 507 S.E.2d 72,

75 (1998). “The factual determinations of the trial court, like those of a jury, are binding on this

Court, and we will reverse such findings ‘only if they are plainly wrong or without evidence to

support them.’” Mercer v. Commonwealth, 259 Va. 235, 243, 523 S.E.2d 213, 217 (2000)

(quoting Richardson v. Richardson, 242 Va. 242, 246, 409 S.E.2d 148, 151 (1991)).

        Appellant testified that on the day of her arrest, she had been “spackling and painting in

[her] home” for “[m]ost of the day” in a poorly ventilated area and without a protective mask.

She also stated that she used GOJO, a cleaning product, to remove the oil-based paint from her

skin, after she arrived at the party where she consumed wine.

        We find no support in the record for appellant’s assertion that the trial court “arbitrarily

reject[ed]” evidence that her breath test result was elevated as a result of her earlier use of

spackle, paint, and GOJO cleaner, and by the deployment of her airbag after her collision.

Appellant’s argument presupposes that chemicals present in her airbag system, and in the

products she stated she used on the day of her arrest, were present in her breath at the time she

took the breath test, and in sufficient quantities to interfere with the test results, an assertion the

trial court was free to reject.

        Richard McGarry, a forensic toxicologist who testified for appellant, opined that certain

chemicals would be in appellant’s “system” and on her breath when she took the breath test. His

opinion was dependent on the assumption that the trial court found appellant’s testimony to be

credible. The trial court was free to accept or reject all or part of appellant’s testimony regarding

her use of specific painting and spackle products for “[m]ost of the day,” ending at 5:00 p.m., on

the evening of her arrest, that she washed paint off of her body with GOJO cleaner at the party

site, and that an airbag in her steering column, which deployed following her collision, contained

substances that would inflate her breath test result. See Hopkins v. Commonwealth, 230 Va.

                                                 - 10 -
280, 293, 337 S.E.2d 264, 272 (1985). Appellant’s expert did not quantify the amount of each

chemical that, accepting her evidence, would necessarily remain or be present in appellant’s

breath sample at the time she took the breath test, and the degree to which those variables would

affect the test results.

        Dr. Robert Cozzens, offered as a chemistry and Intoxilyzer 5000 expert, 7 testified for

appellant. He opined that certain chemicals present in the paint, spackle, and GOJO cleaner

appellant said she used on the day of her arrest could interfere with the Intoxilyzer’s analysis of

her breath specimen. His opinion was dependent on the trier of fact accepting the credibility of

appellant’s testimony that those chemicals were present in her system and in her breath sample at

the time of her testing in sufficient quantities to artificially elevate the test results.

        Robyn Thompson, a DFS Intoxilyzer 5000 instructor, testified that the Intoxilyzer 5000 is

equipped with five filters to prevent certain of the chemicals appellant contends were in her

breath sample from interfering with the breath test.

        From this evidence, we cannot conclude the trial court “arbitrarily reject[ed]” appellant’s

evidence offered to prove that interferants contaminated her breath sample so as to make the test

results unreliable.

              D. Reliability of the Intoxilyzer Machine that Produced the BAC Result

        Appellant also contends the trial court erred by “arbitrarily accepting” the results of

appellant’s breath test contained in the certificate of analysis, when the breath test attempted on

the first Intoxilyzer was unable to produce a BAC result. She argues that because the evidence


        7
         Dr. Cozzen stated that his expertise regarding the Intoxilyzer 5000 derived from his
review of the “patents and the handbooks that go with the instrument - - and an understanding of
infrared spectroscopy.” He testified that he had never used or physically examined an
Intoxilyzer 5000. The trial court overruled the Commonwealth’s objection to Dr. Cozzen’s
qualification as an Intoxilyzer 5000 expert, stating that his lack of direct experience with the
machine would “go to the weight of the evidence.”

                                                  - 11 -
proved that the Intoxilyzer that produced the breath test certificate of analysis was repaired four

days prior to her breath test, the trial court should have concluded that that Intoxilyzer was not

reliable, and the test result was invalid.

        However, the attestation clause of the certificate of analysis signed under oath by

Berghoffer, and admitted into evidence, stated that the breath test “was conducted in accordance

with the [DFS] specifications” and that “the equipment on which the breath test was conducted

ha[d] been tested within the past six months and found to be accurate.” Accordingly, since the

breath test was conducted on an Intoxilyzer certified to be accurate pursuant to Code

§ 18.2-268.9, and attested as being operated in accordance with DFS specifications, we cannot

conclude that the Intoxilyzer used to test the alcohol content of appellant’s breath was unreliable

or that the trial court “arbitrarily accept[ed]” the result of an unreliable Intoxilyzer.

                      E. Appellant’s Demeanor and Control of her Faculties

        Appellant contends “the finding of a blood alcohol level of [].27 [was] inherently

unreasonable and therefore insufficient as a matter of law,” “[gi]ven [her] ability to perform on

field sobriety tests, her ability to engage in polite, complex conversation, her bearing and

demeanor and her control of her faculties, as well as the scientific and other evidence presented

and uncontradicted in this case.”

        Appellant’s contention misstates the evidence in the record as viewed in the light most

favorable to the Commonwealth. See Higginbotham, 216 Va. at 352, 218 S.E.2d at 537.

Evidence in the record supports the trial court’s finding that appellant was guilty of DUI, which

it made “irrespective of any blood alcohol result.” 8



        8
         The trial court’s additional finding that appellant’s BAC was .27 triggered the enhanced
penalty provided for in Code § 18.2-270(A), pursuant to which the trial court sentenced appellant
to the mandatory minimum period of ten days incarceration.

                                                 - 12 -
       By its factual finding that appellant’s BAC was .27, the trial court did not accept

appellant’s expert evidence regarding the reliability of the scientific process used by the

Intoxilyzer 5000, nor did it accept her contention that the Intoxilyzer used to produce her breath

test certificate of analysis was unreliable. We find no abuse of discretion on the part of the trial

court in accepting the Commonwealth’s evidence and rejecting that offered by appellant.

       From this record, we cannot conclude the trial court erred in finding that appellant’s BAC

was .27 and in convicting her of DUI.

                                          III. Conclusion

       For the foregoing reasons, we affirm appellant’s conviction.

                                                                                           Affirmed.




                                                - 13 -